1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOHN G.,1                                   Case No. ED CV 18-01014-RAO
12
                        Plaintiff,
13
           v.                                    JUDGMENT OF REMAND
14
     COMMISSIONER OF SOCIAL
15   SECURITY ADMINISTRATION,
                  Defendant.
16
17
           In accordance with the Memorandum Opinion and Order filed concurrently
18
     herewith,
19
           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20
     of Social Security is reversed, and the matter is remanded to the Commissioner for
21
     further proceedings consistent with the Memorandum Opinion and Order.
22
23   DATED:      July 30, 2019
24                                         ROZELLA A. OLIVER
                                           UNITED STATES MAGISTRATE JUDGE
25
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
